         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :

                v.                            :       CRIMINAL NO.         18-171

SARAH NORTON                                  :


                     GOVERNMENT'S SENTENCING MEMORANDUM

       Defendant Sarah Norton aggressively targeted and exploited a 14-year-old boy. She toyed

with him for her own sick pleasure. Her extensive manipulation of the victim, compounded by her

lies, resulted in the victim believing he was in a relationship with Norton. It was then that Norton

traveled from her home in Connecticut to Pennsylvania to have sex with the victim. Norton has

yet to appreciate the full deviance of her behavior and the harm she caused a child and his family.

The appropriate sentence in this case is at the top of the guideline range of 151 to 188 months.

I.     PROCEDURAL BACKGROUND

       On April 26, 2018, defendant Sarah Norton was charged by indictment with two counts:

Count One, attempted enticement of a minor, in violation of Title 18, United States Code, Section

2422(b), and Count Two, travel to engage in illicit sexual conduct with a minor, in violation of

Title 18, United States Code, Section 2423(b). Trial commenced on December 9, 2019 and

concluded on December 11, 2019 with a conviction on both counts. Sentencing is scheduled for

November 23, 2020.




                                                  1
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 2 of 16




II.    FACTUAL BACKGROUND:

       Defendant Norton’s crimes came to the attention of the Upper Macungie Police

Department through a 14-year-old boy’s father and stepmother when they discovered their son had

been communicating with a woman whom they believed was 25 years old. They gave consent

for law enforcement to examine electronic devices used by their son, including a PlayStation

gaming console and a mobile telephone. Through these devices and further investigative work,

law enforcement was able to identify the woman the victim had been communicating with as

defendant Sarah Norton, a 38-year-old mother of three who lived in Connecticut.

       Norton met the victim while playing the same game on the Internet connected gaming

console PlayStation. She targeted this 14-year old boy and enticed him to chat privately with her

in or around August 2017. Norton knew from the beginning that the victim was only 14 years

old. Norton lied about her age so that the child would communicate with her, telling him that she

was 25 years old. Norton groomed this child for a sexual relationship from the very start of their

communications. She flirted with this boy, telling him that a relationship with the victim would

be wrong and he should look her up in a few years. Despite her empty statements, she continued

to communicate with the victim and progressively and aggressively turned her attention to sexually

charged and explicit communications. Norton stated she wanted to travel to meet the victim in

Pennsylvania to have sexual contact with him and got angry when the victim did not initially react

in the way she expected.

       Some of the recovered communications between Norton and the victim included:

       Norton:        Baby u have no idea what is in store u. Thank go ur young and will be
                      able get it back up for me quick cause u are gonna cum real fast.

       Minor:         Good I’ll be ready (smiley face)

                                                2
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 3 of 16




       Norton:        Just try to forgive me after i get done with u. Especially the 1st time
                      we do it. Cause i am sexually frustrated cause of u. And ur a virgin
                      and I am gonna tear that dick up.

       Minor:         Don’t worry i will be ready for it (smiley face with tongue out)

       Norton:        I tried to tell you i was dead serious. My pussy physically hurts cause
                      i want u inside me that bad. Its horrible for me.

       Minor:         Wow now i feel so bad for u.

       Other exchanges included:

       Norton:        U know i want to come see u right? So please don’t encourage me.

       Minor:         I’m not going to but i want to see you to its not fair.

       _____

       Norton:        So if I come out there, any issues with me stealing u away? I don’t
                      want to get u in trouble.

       Minor:         I don’t care, I already said.

       Norton:        I do!! I wold rather be able to talk to u all the time rather than seeing
                      u once and then we cant talk no more. I would die.

       Minor:         Me too

       Norton:        Honestly, do u have parental supervision where ever u go?

       Norton:        Play the game so we can talk

       Over time, the Norton’s communications with the child took a twisted turn. She began

berating him for not paying enough attention to her, and for not being an equal partner in their

“relationship.” Her constant barrage of messages to the child catapulted him even further into an

adult “relationship,” way beyond his level of maturity, experience, and understanding. In so

doing, she interrupted and forever destroyed the child’s normal pace of development, maturity,


                                                 3
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 4 of 16




and sexuality.

       Norton:       I am kinda disappointed with you. I wanted to see u.

       Minor:        I know

       Minor:        R U upset (sad face)

       Norton:       I am not gonna allow myself to get there. I told u b4, I knew u were
                     fucking with my head, and I chose to listen to u again. Fool me once.

       Minor:        Shame on me

       Norton:       Exactly

       Norton:       U got me twice, so its on me now.

       Norton:       Did u think I wouldn’t see ur new “changes?” nice touch, So really,
                     fuck u sam.

       Minor:        I did not change, And u to, LOL. R u going back on or no.

       Norton:       Like really? 1st us wanna see me then u don’t, then u change the group
                     name. Apparently u have. Am I playing rebound 4 u? Actually, I
                     don’t wanna know, I already know.

       Minor:        I want to see u

       Norton:       Seriously, whats going on.

       (Several messages exchanged with Norton accusing Minor of liking someone else.)

       Minor:        There is nothing going on I telling u the truth.

       Minor:        Plz know that I am telling u the truth

       Norton:       I don’t know. I was gonna drive 8 hrs to visti u and u r acting like u
                     cant be bothered. I am tired of throwing myself at u. There is only so
                     much rejection I can take from one person.

       Minor:        Im no rejecting u at all if you want to u can.

       Minor:        I never do anything in the weekends so u can.


                                               4
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 5 of 16




       Norton:        Since u acted like u didn’t want to see me, I made other plans. That’s
                      why I was trying to make lock something down with u. But seriously,
                      its getting old. I cant put myself out ther no more.

       Norton:        I never ever through myself at anybody, and ur tossing me to the side.
                      I cant do it.

       Minor:         Plz do I really really really want to see u so badly u will make me happier
                      than I am and im not tossing u to the side.

       Norton:        I don’t know now. I wouldn’t be able to get out there till late and I
                      know u cant sleep out. I might try again next month. By the way its
                      going. I doubt it.

       Minor:         Ok (sad face)

       Norton:        Its really ironic how u actually show enthusium after the fact. U know
                      that had u acted this way earlier, I would be on my way out there in a
                      couple of hours. But I think its just an act with u.

       Minor:         Its not

       Norton:        so why bullshit me earlier about wanting to see me

       Norton:        But I don’t want to get im trouble. Expecially if u think u will get
                      caught. I just don’t know if u could do this without getting in trouble.

       Minor:         I said to go to park and then u can take me anywhere.

       Norton:        But I wont be able to get out there till 9 and that’s late for u

       Minor:         Then really early in the morning

       Norton:        Ok. How early? And will I really be able to take u awar from the
                      park?

       Minor:         Not for the day but for until what my mom would say for what time, ow
                      long does it take for us to get to where I live

       Communications followed discussing how long it would take for Norton to get to

Pennsylvania, her plans to check into a hotel, and that if the victim was lonely, she would be only

five minutes away and he can keep her warm in bed. Then the following exchange took place:

                                                5
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 6 of 16




       Norton:        Really, like I teased u druign my peak hours? I think u like it

       Minor:         I did I like it a lot

       Norton:        Well, I am trying to get there during those hours in case u wanna see
                      for urself

       Minor:         Remember to go to the park and plz yes

       Norton:        I sill but how am I gonn get a hold of u that late?

       Minor:         I know I wish I had my phone now.

       Norton:        Well figure it out. I gotta go. I am running late. I want u bad so
                      please figure it out. I will let u know when I am on the road.

       On October 14, 2017, Norton traveled from her home in Connecticut to Pennsylvania and

checked into the Super 8 Hotel Allentown West. She met the victim in a park the next morning.

       Norton admitted to law enforcement she was in communication with the victim and that

she knew he was only 14 years old. She said she developed feelings for him. She also admitted

to telling the victim she was only 25 years old and that she did engage in sexual communications

with the victim. She admitted she drove from Connecticut to Pennsylvania to be with the victim

sexually but claimed she changed her mind when she saw him, stating she “realized the relationship

was wrong.” At trial, she testified that she met the victim in the park on October 15, realized it

was wrong, and had no intentions of seeing him again that day. The evidence adduced at trial

showed these self-serving claims to be lies. A court order was obtained for Norton’s phone records

including cell site information. The cell site records establish that Norton traveled on October 14

and 15, round trip from Connecticut to Pennsylvania. The travel records are consistent with her

traveling from her home in Connecticut to the Super 8 in Pennsylvania on October 14 and returning

to Connecticut late afternoon on October 15. More significantly, the records document that


                                                6
           Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 7 of 16




Norton met the victim in the park in the morning, but then the victim had to leave for a family

lunch. She was expecting to meet him at the park again after lunch. She returned to the park and

waited for him to reappear. It was during this lunch period that the victim’s father and stepmother

realized what was going on and refused to allow the victim back to the park. Regardless, Norton

stayed waiting at the park and sent text messages to the victim trying to make contact.

       It was not until Norton received a voicemail from the victim’s stepmother warning her to

stay away from her 14-year-old stepson, that Norton finally gave up and started her travel back to

Connecticut. Norton’s claim, which included her trial testimony, that as soon as she saw the

victim in the morning, she realized it was wrong and that she headed back home, is belied by her

own cell phone records including GPS data and her text messages. Regardless, the crime was

already committed when she drove into Pennsylvania with the intent to have sexual relations with

a minor.

III.   SENTENCING CALCULATION.

       A.      Statutory Maximum Sentence.

       Count One: Lifetime imprisonment, a mandatory minimum 10 years’ imprisonment, a

$250,000 fine, a mandatory minimum five years’ supervised release up to lifetime supervised

release, a $100 special assessment, and if found not to be indigent an additional mandatory $5,000

special assessment pursuant to 18 U.S.C. § 3014.

       Count Two: 30 years' imprisonment, a mandatory minimum five years’ supervised release

up to lifetime supervised release, a $250,000 fine, a $100 special assessment, and if found not to

be indigent, an additional mandatory $5,000 special assessment pursuant to 18 U.S.C. § 3014.




                                                7
           Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 8 of 16




       Total Maximum and Mandatory Minimum Punishment: Lifetime imprisonment, a

mandatory minimum 10 years’ imprisonment, a $500,000 fine, a mandatory minimum five years’

supervised release up to lifetime supervised release, and $10,200 in special assessments.

       B.      Sentencing Guidelines Calculation.

       The Probation Office correctly calculated the defendant’s advisory guideline range as

follows:

       Base Offense Level – USSG § 2G1.3(a)(3):                               28

       Misrepresentation – USSG § 2G1.3(b)(2)(A):                             +2

       Use of a computer USSG § 2G1.3(b)(3)(A):                               +2

       Materially false statement USSG § 3C1.1                                +2

       Adjusted Offense Level:                                                34

       Resulting Guideline Range:                                             151-188

       The defendant challenges the USSG § 3C1.1 enhancement of two levels in PSR ¶ 36 for

making a materially false statement during her trial testimony. This enhancement is applicable and

warranted. As stated in the PSR, the defendant claimed she did not have any sexual motivation in

meeting the victim. PSR ¶ 36. Trial evidence clearly refutes this claim. Furthermore, Norton

testified that she did not go back to the park to wait for the victim after he had to meet his parents

for lunch. This is a blatant lie. Her mobile telephone GPS records place her in the park at the same

time she is texting the victim to figure out where he was.    Because she lied, under oath, and that

lie was material, the enhancement is warranted.

       Section 3C1.1, the guideline for obstruction of justice, provides in pertinent part:

       If (A) the defendant willfully obstructed or impeded, or attempted to obstruct or impede,
       the administration of justice during the course of the investigation, prosecution, or

                                                  8
          Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 9 of 16




       sentencing or the instant offense of conviction, and (B) the obstructive conduct related to
       (i) the defendant's offense of conviction and any relevant conduct; or (ii) a closely related
       offense, increase the offense level by 2 levels.

Perjurious testimony by a defendant at trial can constitute an obstruction of justice.    U.S.S.G. §

3C1.1 appl. note 3(b); United States v. Dunnigan, 507 U.S. 87 (1993).

       In addition, Application notes 4(b) and (f) of Section 3C1.1 state that an obstruction

enhancement is warranted for “committing, suborning, or attempting to suborn perjury” and for

“providing materially false information to a judge or magistrate.” See Dunnigan, supra. (holding

that the enhancement does not violate a defendant's right to testify and is properly applied where

the defendant commits perjury).

       The court must make findings to support all the elements of a perjury violation in the

specific case, i.e., factual findings that the defendant gave false testimony concerning a material

matter with the willful intent to provide false testimony.   Dunnigan, 507 U.S. at 94, 97. However,

express findings are not required where ”“the record establishes that the district court's application

of the enhancement necessarily includes a finding as to the elements of perjury and those findings

are supported by the record.‘’ United States v. Fiorelli, 133 F.3d 218, 221 (3d Cir. 1998), quoting

United States v. Boggi, 74 F.3d 470, 479 (3d Cir. 1996).

       This Court need find obstruction only by a preponderance of the evidence.         Fiorelli, 33

F.3d at 222 n.3. If the Court determines that the defendant has obstructed justice, or attempted to

do so, the two-level enhancement is mandatory. United States v. Williamson, 154 F.3d 504, 505

(3d Cir. 1998).

       At stated, at trial Norton testified that she did not have any intent to have sexual contact

with the victim and that she never went back to the park to wait for the victim. The evidence and


                                                  9
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 10 of 16




jury verdict clearly show both statements were perjured testimony.      Indeed, the jury could not

have convicted Norton without rejecting her testimony regarding her claims of not having criminal

intent and her testimony about not going back to the park was refuted by her own mobile telephone

records and text messages. See United States v. Johnson, 302 F.3d 139 (3d Cir. 2002) (affirming

imposition of obstruction of justice enhancement based on defendant's perjurious testimony).

       In Johnson, the defendant testified that the coat he was wearing when he was arrested,

which later was found to conceal ”“crack‘’ cocaine, and a ” “drug-laden‘’ bag found at the

residence where he was staying, did not belong to him. Id. at 153. A cooperating witness testified

expressly to the contrary. Id. This Court held that, by virtue of its verdict, the jury credited the

cooperating witness and rejected the defendant's testimony. Moreover, the sentencing court was

bound by the factual determinations implicit in the jury's verdict. Id. Accordingly, “[b]ecause

several portions of [the defendant's] sworn testimony at trial were irreconcilably inconsistent with

the jury's verdict,” this court found that imposing a Section 3C1.1 enhancement was not clearly

erroneous. Id. As in Johnson, Norton's testimony that she had no intent to sexually abuse a child,

and never went back to the park are irreconcilably inconsistent with the jury's guilty verdict. The

obstruction of justice enhancement is therefore proper.

IV.    SENTENCING ANALYSIS

       A thorough consideration of all the sentencing factors set forth in 18 U.S.C. § 3553(a)

suggests that the most appropriate sentence is one at the top of her Guideline range of 151 to 188

months’ imprisonment.

       The Supreme Court has declared: “As a matter of administration and to secure nationwide

consistency, the Guidelines should be the starting point and the initial benchmark.”        Gall v.


                                                10
            Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 11 of 16




United States, 128 S. Ct. 586, 596 (2007). Thus, the Sentencing Guidelines remain an

indispensable resource for assuring appropriate and uniform punishment for federal criminal

offenses.

       This Court must also consider all the sentencing considerations set forth in Section 3553(a).

Those factors include: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the offense; (3) the

need to afford adequate deterrence to criminal conduct, and to protect the public from further

crimes of the defendant; (4) the need to provide the defendant with educational or vocational

training, medical care, or other correctional treatment in the most effective manner; (5) the

guidelines and policy statements issued by the Sentencing Commission; (6) the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct; and (7) the need to provide restitution to any victims of the offense.   18

U.S.C. § 3553(a).

       A.       Nature and Circumstance of the Offense:

       Sarah Norton consciously and deliberately manipulated and sexually exploited a 14-year-

old boy. Her behavior was predatory, narcissistic, manipulative, and aggressive. She directly

caused harm to the victim and his family. As a mother herself, she knew the damage she was

causing and simply did not care. At the time of her crimes, she had a son the exact same age as her

victim. Yet, her communications demonstrated she wanted to ensure she could sneak the victim

away from his parents without getting caught, and clearly without their knowledge. The

communications demonstrate how Norton was taking advantage of a naïve, immature child.

                                                 11
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 12 of 16




Anytime she believed the victim may be pulling away from her, or not showing her the attention

she craved, she engaged in manipulative tactics to get him to respond affirmatively to her. The

victim was looking for companionship and friendship. Knowing this, Norton represented herself

as younger, just 25, and pushed herself into his heart by pretending to care, all the while having

sexually deviant motives.

        Norton is directly responsible for launching the victim into an adult status; one he was not

ready for and which did not occur at a natural pace and in a natural way. Even as Norton’s crimes

were being investigated and prepped for trial, the child was distraught, did not want to testify, and

in fact, did not do so.   He has had a difficult time recovering from the manipulation and sexual

advances perpetrated by Norton, all part of her deviant ruse. Norton took a boy who was barely a

teenager and who had his own emotional struggles and used that knowledge to attempt to create a

bond in a sick, twisted way. The effects of what she has done cannot fully be known. What we do

know is she has forever single-handedly negatively impacted a child’s life and left resounding

scars that will last a lifetime.

        B.      History and Characteristics of Defendant:

        While Norton does not have any criminal history, her actions in this case did not occur

simply on one day and are not an isolated incident. Her criminal behavior was drawn out over

months and executed to deceive the child victim and the victim’s family. Norton would

communicate with the victim at all hours of the day and night. She was relentless in her pursuit of

the child and was sometimes coy in the way she went about it. She stayed “in character” as a 25-

year-old, unattached women. She had every minute of every day while her criminal behavior

progressed to realize her behavior was not only wrong, but disturbed, harmful, and illegal, and


                                                 12
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 13 of 16




simply stop. Not only did she not do so, but her behavior escalated, became more sexually

aggressive, and resulted in her traveling from her home in Connecticut, leaving her own children

behind, to travel to Pennsylvania with the express intent of sexually abusing a 14 year old boy.

       As stated, Norton has three children of her own, one a boy, the exact same age as her victim.

She all but forgot about her children while engaged in her relentless pursuit of the victim. She left

her children behind overnight while she traveled from her home in Connecticut to have sex with

the minor in Pennsylvania. She did this to satisfy her own twisted and deviant desires. Despite a

mother and brother who care for her, a significant other, three children, a stable residence, and

full-time employment, she was still not deterred from pursuing her sexual deviant motives with a

child. As a result of this, in addition to her sentence of imprisonment, the government submits a

supervised release period of 20 years is appropriate.

       Norton had the opportunity to accept responsibility and she chose not to do so. She had the

right to take the case to trial, but now that she has, she must face the consequences. She continues

to deny her evil intentions. This speaks volumes about her character. Not only did she take the case

to trial, and felt compelled to insist what she has done was not morally, ethically, and legally

wrong, but then she perjured herself by denying her obvious intent and claiming she never went

back to the park to once again attempt to have sex with the victim. When faced with an opportunity

to tell the truth, to spare the victim and his family, she chose to lie. She must face the consequences

of those actions, and that is a sentence at the top of the guideline range.

       C.      The need for the sentence imposed to reflect the seriousness of the offense, to
               promote respect for the law, and to provide just punishment for the offense:

       To say Norton’s offenses are serious is an egregious understatement. She created suffering

and conflict with a 14-year-old boy and with his family. The fact that she still maintains her

                                                  13
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 14 of 16




innocent motives in communicating with the victim and traveling hours to see him, despite the

overwhelming evidence of her guilt, does not bode well for her and demonstrates her lack of

acknowledgment of the seriousness of her criminal actions. She has not shown a shred of respect

for the law. A sentence at the top of the guidelines is needed to reflect the seriousness of her

offense, to promote respect for the law, and indeed to provide just punishment for the offense.

       D.       The need to afford adequate deterrence to criminal conduct, and to protect the
                public from further crimes of the defendant;

       Norton’s behavior must be deterred. The online world can be a truly terrifying place for

children. In this case, the victim was looking for a friend, maybe a girlfriend, someone to simply

communicate with, who liked him for who he was. Norton exploited these vulnerabilities, lied to

him, and preyed on his innocence. Norton took a teenage boy, who was already having problems

finding his place in the world and made his life significantly more challenging. She did this while

professing to be trying to help him. Her kind of help included telling a troubled boy that her “pussy

physically hurts cause [she] want[ed] [the victim] inside [her] that bad” and she was glad he was

“a virgin” and she was going to “tear [his] dick up.” This kind of predatory destructive behavior

must be deterred.

       E.       The need to provide the defendant with educational or vocational training,
                medical care, or other correctional treatment in the most effective manner

       There is no need to adjust a sentence based on any education or vocational treatment or for

medical care.   In fact, any such issues can be addressed during the long term of supervised release

that is required for these crimes.




                                                 14
          Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 15 of 16




         F.       The guidelines and policy statements issued by the Sentencing Commission

         As stated above, the Supreme Court has declared: “As a matter of administration and to

secure nationwide consistency, the Guidelines should be the starting point and the initial

benchmark.” Gall v. United States, 128 S. Ct. 586, 596 (2007). Thus, the Sentencing Guidelines

remain an indispensable resource for assuring appropriate and uniform punishment for federal

criminal offenses. A sentence at the top of the defendant’s 151 to 188 month guideline range has

been earned.

V.       CONCLUSION

         Norton played mind games, manipulated, deceived, and exploited a 14-year-old boy.   Her

actions were reprehensible, and she has earned a sentence at the high end of the sentencing

guideline range of 151-188 months.


                                             Respectfully submitted,

                                             WILLIAM M. MCSWAIN
                                             United States Attorney




                                               /s/ Sherri A. Stephan
                                             Sherri A. Stephan
                                             Assistant United States Attorney

Dated:        November 16, 2020.




                                               15
         Case 5:18-cr-00171-JFL Document 76 Filed 11/16/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

        I certify that a copy of this sentencing memorandum was caused to be served by Sherri A.

Stephan, Assistant United States Attorney, by electronic filing to defense counsel:


                                  David Jay Glassman
                                  1500 Market Street, 12th Floor
                                  Philadelphia, PA 19102
                                  davidjayglassman@gmail.com




                                               /s/ Sherri A. Stephan
                                             Sherri A. Stephan
                                             Assistant United States Attorney


Date:   November 16, 2020
